 In the Matter ofALGOMA NET COMPANYandAMERICANFEDERATION`OF LABORCase No. C-1490.-Decided November 23, 1940Jurisdiction:net manufacturing industry.Unfair Labor PracticesIn General:responsibility of employer for acts of supervisor having authorityonly to recommend hiring and discharging of employees.Interference,Restraint, and Coercion:anti-union statements ; threats of dis-crimination ; interrogation about union activities.Discrimination:discharging and refusing to reinstate employees and lockingout an entire group of employees to discourage union activities.Remedial Orders:reinstatement and back pay.Period from date of employee's misconduct in assaulting another employeeto date he was reinstated excludedin computingback pay.Mr. Morris L. Forer,for the Board.MinahandBassett, by Mr. Robert C. Bassett,of Green Bay, Wis.,for the respondent.Mr. Charles Heymanns,of Milwaukee, Wis., for the Union.Mr. Edward Scheunemann,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by the AmericanFederation of Labor, herein called the Union, the National LaborRelations Board, herein called the Board, by the Regional Director forthe Twelfth Region (Milwaukee, Wisconsin), issued its complaint,dated May, 26, 1939, against Algoma Net Company, Algoma, Wiscon-sin, herein called the respondent, alleging that the respondent had en-gaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1), and (3) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint accompanied by notice ofhearing thereon were duly served upon the respondent and the Union.The complaint alleged, in substance, that the respondent (1) on orabout February 6, 1939, terminated the employment of Gerald Kaus,28 N. L. R. B., No. 18._64 '-ALGOMA NET COMPANY65Manuel Ferron, and Louis Trainor and thereafter refused to reemployFerron or Trainor because of their union membership and activity ;(2) on February 13, 1939, reinstated Kaus, and on February 21, 1939,again terminated his employment and thereafter refused to reem-ploy him because of his union membership and activity; (3) fromFebruary 21 to February 27, 1939, locked out its employees in one ofitsplants known as Plant "A" to discourage membership in theUnion; (4) persuaded and warned its employees not to become orremain members of the Union; and (5) castigated, derided, insulted,and inveighed against labor organizations and particularly the Union.On June 2, 1939, the respondent filed its answer to the complaintin which it (1) denied that the Board had jurisdiction over the pro-ceeding; (2) denied that it had engaged in the unfair labor practicesalleged in the complaint; and (3) moved to strike certain paragraphsof the complaint on the grounds that said paragraphs stated no factsor were at' variance with the allegations in the charge.The TrialExaminer denied the motion and his ruling is hereby affirmed.Onthe same day the respondent filed a motion requesting that the hear-ing be continued from June 6 to June 19, 1939, and the RegionalDirector issued a ruling on the motion denying the continuance.Pursuant to notice, a hearing was held from June 5 to June 9, 1939,inclusive, before Joseph F. Keirnan, the Trial Examiner duly des-ignated by the Board.The Board and the respondent, representedby counsel, and the Union by one of its officials, participated in thehearing.On February 8, 1940, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon the parties.He foundthat the respondent had engaged, in and was engaging in unfairlabor practices affecting commerce within the -meaning of Section 8(1) and (3) and Section 2 (6) and (7) of the Act, and recommendedthat the respondent cease and desist from such violations, and rein-state with back pay the three employees `discriminatorily discharged.On February 29, 1940, the respondent requested, and the Boardgranted; an extension of time until March 15, 1940, in which the parties could file exceptions to the Intermediate Report, and until March25, 1940, in which the parties could file briefs.On March 15, 1940, the respondent filed exceptions to the Inter-,mediate Report.On March 20, 1940, the respondent filed a motionfor leave to take additional testimony.On April 3, 1940, the Boardby letter informed the respondent that it would request the RegionalAttorney for the Twelfth Region to prepare a stipulation in coopera-tion with the respondent 'incorporating in the record the additionaltestimony sought. to be adduced.On April 5, 1940, the respondentfiled a 'br`ief with the Board. On April 22, 1940, the respondent 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiled a second application for leave to take additional testimony-.,On July 23, 1940, the Board issued an order in which it grantedthe respondent's applications and directed a further hearing to takeadditional testimony.Pursuant to notice, a further hearing was held in Milwaukee, Wis-consin, on August 7, 1940, before Frederick P. Mett, the Trial Exam-iner duly-designated by the Board.The Board and the respondentwere represented by counsel and participated in the hearing:Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was affordedall parties 'at both hearings.During the course of the hearings theTrial, Examiners made a number of rulings on motions and on objec-tions to the admission of evidence.The Board has reviewed theserulings and finds that no prejudicial errors were committed.Therulings are hereby affirmed.On August 15, 1940, the Board issued an Order directing that noIntermediate Report be issued in the further hearing, that proposedfindings of fact, proposed conclusions of law, and proposed order beissued, and that the parties should have 20 days thereafter in whichto file exceptions and request oral argument, and 30 days in which tofile a brief.On October 1, 1940, the Board issued and duly servedupon the parties its Proposed Findings of Fact, Proposed Conclusionsof Law, and Proposed Order.None of the parties has filed excep-tions or briefs or requested oral argument.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE RESPONDENT AND ITS BUSINESSAlgoma Net Company, a Wisconsin corporation with its principaloffice and place of business in Algoma, Wisconsin, is engaged inthe manufacture and sale of fly nets, hammocks, baby swings, com-bination covers, and nursery products.The respondent employsapproximately 150 persons.During the year ending July 31, 1938,the respondent purchased raw materials valued at approximately$140,000, and it obtained approximately 90 percent in value of suchmaterials outside the State of Wisconsin.During the ' same periodthe respondent sold finished products valued at approximately$282,000, and it shipped approximately 90 per cent in value of suchmaterials to States other than Wisconsin.II.THI ORGANIZATION INVOLVEDAmerican Federation , of Labor is a labor organization admittingto membership employees of the respondent. ALGOMA NET COMPANYIII.THE UNFAIR LABOR PRACTICES67A. Interference, restraint, and coercion; the discriinine tory dis-charges; the lock-outEarly in February 1939 Gerald Maus, an employee in the beamingdepartment, called a meeting of the respondent's employees forFebruary 4 at '3 p. in. in the union hall in Algoma for the purposeof organizing the respondent's plant.He advertised the meetingby talking with other employees in the plant and on the streets.,On February 4, 1939, Louis Trainor, an employee in the webbingdepartment, in order to attend the meeting asked Harry Fisher,foreman of the hammock department, for permission to leave workearly.Fisher granted permission upon Trainor's promise that hewould "make up" the lost time. Prior to the meeting, Fisher toldManual Ferron, an employee in the cord department, that "anybodythat goes to that meeting or signs up to join the union is fired." IFerron went to the meeting hall after work, but apparently arrivedafter the meeting was over.When Trainor returned to the plantafter the meeting, Fisher asked him how many persons had attendedthe meeting and stated "it will be too bad Monday'for some fellows."Fisher also told Reuben Hettiger, another employee, that E.W.Anderegg, president of the respondent, would be "angry at theunion activities" when he returned to Algoma, and that "the fellowswas liable to be discharged."On the evening of February 4, 1939,Fisher told Fred Wierschke, his neighbor, that "some- of the boyshad a meeting and that all of those that had a meeting will not getback into the plant on Monday morning." 2Louis Trainor, Jr., Trainor's son, testified that shortly after themeeting, J. C. Anderegg came into Heinies' Tavern, where Trainor,Jr.,was employed, and stated to him "Your dad is another one ofthose guys, he doesn't care if he works or not, otherwise he wouldn'tgo to these union meetings and listen to all that crap."Andereggdenied that he made the above statement.Trainor, Jr's testimony is1Fisher does not have power to hire and discharge which is exercised only by E. W.Anderegg,president, and J.C. Anderegg,vice,president,of the respondent.Fisher doeshave power to recommend hiring and discharging,and testified that his recommendationswere usually followed.We find that he is a supervisory employee and that under the cir-cumstances of this case his statements are binding upon the respondent.Int. Ass'n ofMachinists,Toot and Die Makers Lodge No 35,et at v N. L.R B,311 U S 72,aft g 110F (2d) 29(C. C.A. D.C.) enf'gMatter of The Serrick CorpandInt. Union, United Auto-mobile Workers of America, Local No459, 8 N L.,R. B. 621.2Fisher admitted that he opposed unions and that for 2 years he stated the opinion toanyone who cared to argue with him,that "anybody that wanted to go and pay$1 a monthto a racket was a pretty poor scrub."He denied,however, that he made the statementsset out in the text. In view of the mutually corroborative testimony of Ferron,Trainor,Hettigerand; wierschke,Fisher's afore-mentioned admissions, ,the findings of the TrialExaminer who commented that "the attitude of the witnesses,B. , W. Anderegg, J. C.Anderegg,and Foreman Fisher bristled with prejudice and partisan interests,"and theother circumstances in this case,we do not credit Fisher's denial.413597-42-vol 28-6 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDcorroborated in part by that of one Gullett who was also in the tavernat the time.We find, as did the Trial Examiner, that J. C. Andereggin substance made the foregoing statement.On Monday, February 6, Kaus, Ferron, and Trainor, who had joinedthe Union at the meeting on February 4 and who had been appointedat the meeting to solicit membership for the Union, were told by theforemen of their respective departments that they were being laid offfor a few days.On the day of the lay-offs, J. C. Anderegg distributed copies of anotice which he had composed and which had been posted in the plantsince 'January 1939 to each of the employees.The notice read asfollows :What hurts the boss hurts you.Guide yourselves accordingly.Don't make the same mistakes others made. Certain laws andcertain regulations lead to dishonesty and hatredness; and thesevery same laws and regulations are taking away American libertieswhich are your 'liberties.He testified that the notice was not intended to refer to unions, butwas intended to advise his employees concerning national, State, andlocal elections, none of which were pending at the time.He explainedthe distribution of the notice immediately following the union meetingand at the time Kaus, Ferron, and Trainor were laid off as "just coin-cidence."' The respondent also introduced evidence to show that E. W.Anderegg and J. C. Anderegg customarily expressed their opinionson social problems by writing notices which were posted in the plantand sent to the newspapers.On no other occasion, however, werecopies thereof distributed to the employees.We conclude, as did theTrial Examiner, that the respondent, by pointedly calling the afore-mentioned notice to the attention of the employees immediately fol-,lowing .the union meeting, intended thereby to warn its employeesthat the respondent did not approve of their attempt to organize theUnion.39 The distribution of copies of this notice on the day of thelay-offs also sheds light on the respondent's reason for making them.Trainor testified, and we find,' that shortly after, the lay-off he metJ. C. Anderegg on the street, and that in answer to Trainor's questionwhether he' had been laid off because he attended the meeting,Anderegg replied "not exactly." 4ICf'IntAss'nof Machinists,Tooland 'Die Makers Lodge No. 85, et al. v. N. L. R. B.,311 U. S 72, aff'g 110'F (2d) 29 (C 'C A. D C ), enf'gMatter of The Serrick CorpandInt.' Union, United Auctomobile 'Workers of America, Local No. 459, 8N. L. R. B. 621.4,JC. Anderegg admitted ,a conversation with Trainoron this occasion,but testied thatTrainor told-him "you don't have to think I had anything to do withunions oranything,"and that he replied,'Louis,that is none of my business.That is not the reason you werelaid off.You will be called back in a few days just as'soon as we find 'work for you." Inview"of the findings of the' Trial Examiner and the respondent's hostility to the unioniza-tion of its employees, we do not credit J. C. Anderegg's version of the conversation. ALGOMA NET COMPANY69Ferron and Trainor had not been reinstated at the time -of the hear-ing.Kaus was reinstated on February 13, 1939, and discharged onFebruary 21 under circumstances which we shall hereafter discuss..,On February 21 E. W. Anderegg reported to the Wisconsin Unem-ployment Compensation Department that Kaus and Trainor had beendischarged during the week ending February 4, and Ferron duringthe week ending February 11.The respondent contends that it laid off Kaus, Ferron, and Trainor,on- February 6 because an accumulation of surplus stock in the beamerand cord department made necessary temporary adjustments in theworking force.The respondent introduced evidence to show thatthere was a large stock of material on hand in the cord department inwhich Ferron worked,' and that the work in the beamer departmentwhere Kaus was employed was well ahead of production in the rest ofthe plant on February 6. J. C. Anderegg, Foreman Fisher; andGeorge Anderegg, foreman of the cord department, also testified thattemporary adjustments had been contemplated prior to February 6.J. C. Anderegg testified that on February 3 he directed, that Kaus belaid off.On February 6 he directed the foremen to lay off Ferron.and Adrian' Cravillion in the cord department, and to make room for,Cravillion in the webbing department by laying off Trainor 5_'Kaus, Trainor, and Ferron were old and experienced employees.,During a previous slack period, Kaus had been retained in the beamingdepartment alid another employee, Walter Bero, who was retained onFebruary 6, 1939,' had been laid off on the ground that Kaus was' amore versatile and valuable employee. In previous years Trainor hadbeen night foreman in the hammock department. ' Although Cravil-lion-'displaced Trainor, the respondent retained four junior employeeswho had been hired since January 15, 1939, in preference to Kaus,Ferron, and Trainor'.A new employee was hired on February 7,1939, the day after the lay-off, and shortly thereafter an inexperiencedemployee, Elder Zirbel, was assigned to perform the work previouslyperformed by. Kaus.'- .In view of these circumstances, the statements of J. C. Anderegg,E.W. Anderegg, and Foreman Fisher,'heretofore and hereafter-noted,the findings of the Trial Examiner, and upon the entire -record, weconclude that the respondent seized 'upon an asserted necessity of5 J. C. Anderegg testified that Cravillion was kept in preference to Trainor because hewas considered a regular employee and Trainor a temporary employeeThe record doesnot reveal any substantial difference in the regularity of their employment.-" Cravillionbegan working for the respondent in May. 1935, and Trainor began in November 1935.Cravillion - had been laid off for approximately.7 weeks in 1936, and fors weeks i'n 1938:Trainor had been-laid off approximately 12 weeks in 1936 and approximately 6 weeks in1938.Trainor had been working steadily in the webbing department since the fall of 1938,whereas, during the same period, Cravillion had worked' only for, approximately'-2 weeksin that department. 70'DECISIONSOF NATIONALLABOR RELATIONS BOARDmaking temporary adjustments in its working force as,an opportunityto release the three employees most active on behalf of the Union.On February 7, 1939, Kaus, Ferron, and Trainor continued to solicitmembership in the Union. In the evening Kaus and Ferron went toPlant "A" to talk with Pete Rasmussen, the night watchman.Whenthey arrived they found Trainor already in Plant "A" with Rasmussen.Ferron then went downstairs to the boiler room of Plant "A" to speaktoWillard Vincent, an employee who was working on the night shift.Kaus, meanwhile, asked Rasmussen for the keys to Plant "B" so thathe could speak to Edward Lumaye, an employee on the night shiftin Plant "B."Rasmussen replied that the keys were lying on thewater pump and that he did not know whether or not Plant "B" waslocked .6Kaus then took the keys without objection and went acrossthe road to Plant "B."He asked Lumaye why he had not kept anappointment with Kaus in the afternoon.An argument ensued duringwhich Kaus struck Lumaye, tearing his shirt and bruising him slightly'on the chest.Three or four baby swings, which were stacked in theroom, were knocked over and slightly damaged.Kaus then left Plant"B" and returned to his home.On the morning of February 8, 1939, Lumaye and Fisher reportedto J. C. Anderegg that Kaus had- entered the plant and assaultedLumaye. J. C. Anderegg advised Lumaye to "just leave it ride."He directed Elmer Melchior, chief clerk, to make out an unemploymentreport alleging that Kaus had been discharged for misconduct.Hedid not attempt to obtain Kaus' version of the incident, and testifiedthat- he did not think it necessary to question Rasmussen concerningthe manner in which Kaus had, entered Plant "B".On February 8, 1939, Herman Rauch, a representative of the Wis-consin Labor Relations Board, herein called the Wisconsin Board, andCharles Heymanns, a representative of the Union, conferred withJ. C. Anderegg relative to charges of unfair labor practices whichand Trainor under the Wisconsin Labor' Relations Act.The partiesdid not arrive at a settlement and agreed to meet the following day.On February 9, 1939, J. C. Anderegg met with Kaus, Ferron, andHeymanns.He agreed to reinstate Kaus the following Monday,February 13, and to consider his lay-off from February 6 to 13, pun-ishment for his misconduct in assaulting Lumaye.Kaus, at Hey-manns' suggestion, agreed to apologize to Lumaye and,to reimburse-G The respondent introduced a written statement purportedly setting forth Rasmussen'sreport to E. W. Anderegg to the effect that he had warned Kaus not to enter Plant "B,"and that Kaus had "stolenthe key."The statement-isnot=signed=by Rasmussen.'-Al-- -though he was, present at the hearing,he was not called to testify either that he made thereport or that the facts recited therein were true.We tlieiefore do not credit thestate--ment and find that the incident occurred according to the testimony of Kaus and Trainorset out, in substance, in the text. ALGOMA NET COMPANY71him for the damage to his shirt.Anderegg further agreed to re-instate Ferron and Trainor within 20 days or as soon as an opportunityoccurred,. and to post a notice, prepared by Rauch, stating in substancethat the employees had a right to self-organization and that the re-spondent would not discriminate against any employee who exercisedthe right and would "comply with the letter and the spirit of suchlegally guaranteed rights."Kaus reimbursed and apologized to Lumaye and returned to workon February 13.On February 16' Rauch notified the respondent thatin view of the reinstatement of Kaus, the posting of the notice, andthe prospective reinstatement of Ferron and Trainor, he would recom-mend that. the charges against the respondent pending before theWisconsin Board be withdrawn.On or about February 20 Trainor requested J. C. Anderegg toreinstate him.Anderegg replied that he would do so when anopportunity occurred.Trainor testified and Anderegg denied, thatAnderegg also 'stated "what makes hard times in this country isRoosevelt and the unions and the unions will be cut out in a short timeanyway, it will be all over with." In accordance with the findings ofthe Trial Examiner, we do not credit Anderegg's denial.On February 20, 1939, E. W. Anderegg, president of the respondent,who had been informed by someone outside the plant that there was"trouble in the plant," returned from his vacation.J.C. Anderegg reported to him the lay-off of Kaus, Ferron, andTrainor on February 6, the occurrences on the evening of February 7,and the subsequent settlement.E.W. Anderegg then interviewedLumaye, Rasmussen, and Adrian Cravillion, another employee, rela-tive to the February 7 disturbance.He made no attempt to interviewKaus, Ferron, or Trainor.On February 21. E. W. Anderegg directed that so-called BenefitLiability Reports to the Wisconsin Unemployment Compensation De-partment be made out for Kaus, Ferron, and Trainor, alleging thatKaus and Trainor had been discharged for misconduct during theweek ending February 4, and that Ferron had been discharged duringthe week ending February 11.Fisher then notified Kaus, who wasworking, that he would have to take "another vacation."Trainor andFerron did not receive notice of this discharge until the Benefit Liabil-ity Reports were sent to them from the Wisconsin Unemployment Com-pensation Department.The reports stated in substance that Kaus wasdischarged for entering the plant while off duty on February 7, andattacking an employee who was working, and that Ferron and Trainorwere discharged as his accomplices.On the reports for Ferron andTrainor the date of the entry into the plant is stated as February 3. 72DECISIONSOF-NATIONALLABOR RELATIONS BOARD-On February 21, 1939, E; W. Anderegg wrote an open letter to theWisconsin Board;The letter begins with the words :The writer, upon his return from a recent trip, finds that labortrouble developed during his absence, which we understand wasstarted by an outside labor leader, and also taken part in. by amember of your board..-The letter, continuing, states that this is the first "labor trouble wehave ever had" and that "v-e wouldn't have any now if it wasn't foroutsiders coining in and meddling with our affairs";that the respond-ent expected to carry 'a large stock of goods,but if we are going to have some labor racketeer come in here andtry and tear down our business we want to know it right now, forwe are not going into debt any further to keep our help employed,until we know where we stand.We are closing down Plant "A" today, which will throw out ofwork about half of our employees, as we feel it is unsafe to buildup further stock under present chaotic conditions, and before weresume operations we would like to have a show down on this affairso that we know where we are at..... we are not going to let some. outside element come inhere and tear down our business at this stage of the game. Ifthere is any danger of this, we, are going to nip it in the budbefore is starts and get our money out of this business while thegetting, is still good.the majority of our employees ... are with us; why thenshould this organization be disrupted and disorganized by outsideelements.The letter concluded with a request that a representative of the Wis-consin Board be sent to confer with E. W. Anderegg.E. W. Andereggtestified that the terms "labor racketeer" and "outsiders" referred toHeymanns and Rauch.On February 21, E. W. Anderegg_also posted a notice on the door ofPlant "A" stating that the plant would be closed until further notice.Thirty-four employees then working in Plant "A" were consequentlylaid off until February 27 when the `respondent resumed productionin Plant "A."He also removed the notice prepared by Rauch settingforth the rights of employees to self-organization and posted anotherwhich he composed :This Company intends to comply with labor, laws the same as ithas always complied with other laws.Whether a law has beenviolated or not is eventually determined by the Courts and not bythe Union, and that applies to both the employer as well as the ALGOMA NET COMPANY73union. 'In other words, while an employer is not supposed to in-terfere with employees in so far as unionization is concerned, thelaw also protects the employee who does not want to join the unionand the law specifies that no employee has to join a union unlesshe chooses.On or about February 25 one Hendricks, representing the WisconsinBoard, came to Algoma to discuss the case.At the conclusion of theconference, according to the testimony of E. W. Anderegg, Hendricksstated, "I would forget about the whole thing just as if nothing hadever happened." 7- E. W. Anderegg then stated that he would reopenPlant "A" and reinstate the 34 employees who had worked there priorto February 21.Plant "A" was reopened on February 27.On March 7, 1939, the Union filed charges with the Board. OnMarch 18 one Komaroff, a Board Field Examiner; conferred withE.W. Anderegg.Anderegg agreed to reinstate Kaus, Ferron, andTrainor, but requested that they first come to his office.On March18, 1939, they complied with the request.Anderegg told them he"would consider" taking them back and asked them to sign the follow-ing statement :We, who have been discharged for misconduct, kindly ask' thatyou reinstate us and if put back to work promise to serve the com-pany to the best of my ability and obey company rules.Trainor and Kaus testified, and Anderegg denied, that Anderegg alsostated that "if the union is going to run my business I took 25 years tobuild it, up and there is nobody come in here-coming here to tear itdown."We find, as did the Trial Examiner, that Anderegg in sub-stance made the foregoing statement.On March 19, 1939, Kaus, Ferron, and Trainor reported the occur-rences to Komaroff, who called E. W. Anderegg on the telephone.Anderegg agreed to reinstate the three employees on their oral assur-ance that they would obey company rules.He requested that theyreport for work on Monday, March 20, 1939.Komaroff telegraphedthe information to Kaus.Kaus, who was not in Algoma on Monday,received the telegram on Tuesday, March 21, at which. time Kaus,Ferron, and Trainor reported to E. W. Anderegg.Kaus explainedthat he had not received the telegram until Tuesday.Andereggreplied that the employees were "too late now-you went to those 2The record is not clear concerning the meaning of Hendricks' statement.Hendrickwas not called as a witness.A copy of the charges before the Wisconsin Board was notintroduced in evidence and the record does not sustain the respondent's contention thatthe charges had been settled or dismissed by the Wisconsin BoardWe find it unnecessary,particularly in view of the subsequent activities of the respondent, to consider the effect,if any, which a settlement or dismissal of the charges before the Wisconsin Board'wouldhave-on the present proceeding. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDracketeers from out of town before you came into the office."Anderegg-did not explain his reference to "racketeers."It is apparent,however,from his previous designation of Heymanns and Rauch as "racketeers"that he referred to them.J. C. Anderegg,who was present at the con-ference, stated"Let's not talk about it anymore"and escorted theemployees to the door.E.W. Andereggtestified that he discharged Kaus, Ferron, andTrainor on February 21 because they were guilty of illegal acts and hadviolated the respondent's rules in entering the plant on February 7.The record discloses that there was a sign over the door on Plant "A"which read: "This Entrance For Employees Only.Go to the Office orStay Out," and a sign over the door in Plant"B" which read:"Posi-tivelyNo Admittance.This Means You. Apply at Office." Therespondent's officers had given Rasmussen verbal instructions not toallow employees in the plant when they were not working.The tes-timony of witnesses both for the respondent and the Board, however,establishes clearly that it was customary for employees not on dutyto visit with Rasmussen in Plant "A," and that the respondent made noattempt to enforce the rule against employees entering the plant whenthey were not on duty.It is true that Kaus engaged in violence by assaulting Lumaye onFebruary 7.We are convinced, however, that such misconduct wasnotthe basis for his discharge.The respondent by reinstating him onFebruary 13, after considering the facts as reported by Lumaye, Fisher,Kaus, and Ferron, was willing to overlook his misconduct and to con-sider the lay-off from February 6 to 13 sufficient punishment.More-over, the statements of J: C. Anderegg to Lumaye when the incidentwas reported to him, and his testimony that he did not consider itnecessary even to interview Rasmussen concerning the manner in whichthe three employees entered the plant indicate that the respondent didnot consider the alleged infraction of its rules serious.That the sub-sequent action of E. W. Anderegg in discharging not only Kaus, butFerron and Trainor as well, was motivated by his opposition to theUnion and their activities on its behalf,is clearly evident from his openletter to the Wisconsin Board, his removal of the notice furnished bythe Wisconsin Board and the posting of his own instead, his statementsto Trainor and Kaus that the Union was. not going to come in and"tear down his business,"and his arbitrary refusal to fulfill his agree-ment to reinstate the employees on March 21 because they were "toolate"and had visited those "2 racketeers from out of town" before theyreported to him.E. W. Anderegg testified that he closed Plant "A" because he believedthat J. C. Anderegg had been coerced into reinstating Kaus, and thatif the Wisconsin Board were going to"uphold lawlessness,"he pre- ALGOMA NET COMPANY75ferred to liquidate the business.There is no evidence that J. C.Anderegg had been coerced by the Wisconsin Board or by the Union.Moreover, E. \V. Anderegg's letter to the Wisconsin Board againmakes it evident that he closed the plant in order to "nip in the bud"the attempt of -'outside elements" and "labor racketeers" "to tear downour business."His statements to Kaus, Ferron, and Trainor, as wellas those of Fisher and J. C. Anderegg heretofore set out, show that therespondent was motivated throughout by its opposition to the Union,and that its references to "outside elements" and "labor racketeers"were intended to refer to those responsible for the formation of theUnion in the respondent's plant.We find that the respondent by releasing Gerald Kaus, ManuelFerr<n,, and Louis Trainor on February 6, 1939, by discharging Kauson February 21, 1939, by thereafter refusing to reinstate any of them,and by locking out the employees in Plant "A" between February 21and 27, 1939, discriminated in regard to their hire and tenure of em-ployment, thereby discouraging membership in a labor organization;and by such discrimination and by the other acts and statements of itsofficers and supervisory employees set out above interfered with, re-strained, and coerced its employees in the exercise of rights guaranteedin Section 7 of the Act.Kaus received 271/2 cents an hour. at the time he was discharged._From the date of his discharge to the date of the hearing, he hadearned approximately $26 and his board and room as a temporaryfarm laborer.Trainor received 30 cents an hour at the time of hisdischarge.From the date of his discharge to the date of the hearinghe had earned approximately $72 as a temporary laborer in a ceme-tery.Ferron"'receihhed'271/2cents an hour at the time of his discharge.From the. date of his discharge to the date of the hearing, he hadearned approximately $2.50 and his board and room as a temporarylaborer.All three employees desire reinstatement.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several' States, and-have led and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYSince we have found that the respondent has ' engaged in unfairlabor practices, we shall' order it to cease and desist therefrom and to 76DECISIONS OF NATIONAL LABOR RELATIONS BOARD.'take certain affirmative action designed to- effectuate the policies ofthe Act.We have found that the respondent discriminated in regard to thehire and tenure and terms and, conditions of employment of GeraldKaus, Louis Trainor, Manuel Ferron; and the 34 persons employed inPlant "A" on February 21, 1939, because of their union membershipFebruary 27 it is' not necessary to order their reinstatement.Kaus,Ferron, and Trainor have not been reinstated.We shall thereforeorder the respondent to offer tliem immediate and full reinstatementto their former or substantially equivalent positions, without prejudiceto their seniority and other rights and privileges.We shall order the .respondent further to make Kaus, Ferron, Trainor, and the employeesin Plant "A" who were locked out on February 21, whole for any lossof pay they have suffered by reason of the discrimination against them-by payment to each of them of a sum of money equal to the amountwhich he normally would have earned as wages from the date of therespondent's discrimination against him to the date of reinstatementor offer of reinstatement, less his net earnings 8 during said period.-In view of Kaus' assault upon Lumaye on February 7, 1939, we shallnot order the respondent to award him back pay from-February 7to 13, 1939, the date upon which'the respondent first reinstated him.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONs-OFLAW1.American Federation of Labor is a' labor organization withinthe meaning of Section 2 (5) of the Act.-2.By discriminating in regard to hire and tenure and terms andconditions of employment of Gerald Kaus, Louis Trainor, ManuelFerron, and the employees in Plant "A," thereby discouraging mem-bership in the American Federation of Labor, -the respondent has en-gaged in and is engaging in unfair labor practices within themeaningof Section 8 (3) of the Act.'8By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-ica, Lumber and SawmillWorkersUnion,Local 2590, 8N. L. R. B 440 In the past wehave held that monies received for work performed upon Federal,State, county,municipal,or other work-relief projects should be deducted from the sum due the employee and theamount paid over to the appropriate fiscal agency of the government which supplied thefunds for said work-relief projects.InRepublic Steel Corporation v. National Labor Rela-(decided November 12, 1940) the United States Supreme Court ruled suchprovision beyond the scope of the Board's authority under-the Act.As used herein theterm "earnings"shall include monies received for work performed upon work-relief projects. ALGOMA NET COMPANY773.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) 'ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor-RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, Algoma Net Company, and its officers, agents, successors, andassigns shall:1.Cease and desist from :(a)or any other labor organization of its employees by discharging, lay-ing off, or refusing to reinstate any of its employees, or in any othermanner discriminating in regard to hire or tenure of employment orany term or condition of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection as guaranteed in Section 7 of the National LaborRelations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Gerald Kaus, Manuel Ferron, and Louis Trainor im-mediate and full reinstatement to their former or substantially equiva-lent positions without prejudice to their seniority and other rightsand privileges;(b)Make whole Manuel, Ferron, Louis Trainor, Gerald Kaus, andthe 34 employees in Plant "A" who were discriminated against onFebruary 21, 1939, for any loss of pay they have suffered by reasonof the respondent's discrimination in regard to their hire and tenureand terms and conditions of employment, by payment to each of themof a sum of money equal to that which he would have earned as wages,during the period from the date of the discriminations to the date ofreinstatement or offer of reinstatement, less his net earnings 9 duringsaid periods; excluding, however, in the computation of the sum dueto Gerald Kaus the period from February 7 to 13;See footnote8, supra. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Post immediately and in conspicuous places in each departmentof the respondent's plant, and maintain for a period of atleast sixty(60) consecutive days from the date of posting, notices stating: thatthe respondent will not engage in the conduct fromwhich it is orderedto cease and desist in paragraphs 1 (a) and (b)of this Order; thatthe respondent will take the affirmative action set forth in paragraphs2 (a) and(b) of this Order;-and that employees are free to remainor become members of American Federation' of Labor and the re-spondent will not discriminate against any employee because of mem-bership or activity in that organization;(d)Notify the Regional Director for theTwelfthRegion in writ-ing within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.CHAIRMAN HARRY A. MILI.Is took no part in the consideration ofthe above Decision and Order.